Title: To George Washington from David Forman, 25 August 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold Sunday Evening 25th Augt 1782
                  
                  I am this minute furnished with a list of the British Naval Force at New York and now at Sea on this Station, and have the Honour to inclose to your Excly a coppy—the same Informant says a dispatch Brig Arrive at New York on Friday Evening the 23d Inst. that he was on Board her, and was Informed they Come from the West Indias with Twenty five Sail of Line of Battle Ships Commandid by Sr Samuel Hood and left the fleet off the Capes of Deleware Standing for Sandy Hook—This was the report from the people on Board—In addition to the list of Ships of War upon the New York Station I have annexe’d the Equipment of the Vessells prepared for Sinking.
                  Tomorrow I Shall my Self Take a ride to the Sea Shoar to Examin into the Conduct of the look out posts, and if possable insure to my self the most rapid Information of the Arrival of any fleete—in a few days I Expect to be furnished with Some other lists of the British fleete on this Station—should there be any differrance in the differrent accts I will carefully note them.  I Have the Honr to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
               